Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Claim Objections
Claim 18 is objected to because of the following informalities:  typographical error.  The claim ends with “and” and it does not end in a period. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (U.S. Patent Application Publication 20210191575 A1, hereinafter “Kim”).

Regarding Claim 1, Kim teaches a light emitting display apparatus (par 0126 Fig 4A OLED panel 200A) comprising: 
a substrate (par 0125 Fig 4A cover window glass 100); 
touch electrodes provided on the substrate (par 0125 Fig 4A touch sensor 10 electrodes TX1 to TXm on [as defined by Applicant’s specification par 0020] cover window glass 100); 
touch lines provided on the substrate (par 0125, par 0278 Fig 4A, touch sensor 10 touch lines associated with electrodes TX1 to TXm, RX0 to RXn are coplanar to the electrodes [par 0278 Fig 22] and are provided on [as defined by Applicant’s specification par 0020] cover window glass 100); 
a cover layer covering the touch electrodes and the touch lines (par 0125 Fig 4A cover layer comprising OCA covering touch sensor layer 10); 
a light emitting driving layer provided on an upper end of the cover layer (par 0125 Fig 4A TFT layer is on [as defined by Applicant’s specification par 0020] cover layer OCA); and 
a touch driver connected with the touch lines (par 0109 Fig 1A drive unit 12), 
wherein at least two touch electrodes are connected to one touch line (at least par 0475 Fig 45B RX1 in the column B4 corresponding to TX1 in the column A2 and RX1 in the column B4 corresponding to TX3 in the column A2 may be connected with one trace), and 
areas of the at least two touch electrodes connected to one touch line are different from each other (par 0475 Fig 45B RX1 in the column B4 corresponding to TX1 in the column A2 and RX1 in the column B4 corresponding to TX3 in the column A2 may be connected with one trace; the two RX1 electrodes have differing areas).

Regarding Claim 12, Kim teaches the light emitting display apparatus of claim 1, wherein the touch driver determines a touch electrode of at least two touch electrodes, to which a touch signal is supplied, and determines whether there is a touch on the touch electrode, by using a size of the touch signal transmitted through the touch line (Abstract a touch signal detection unit configured to detect a touch-position-related signal related to a touch position of an object inputted to the touch surface from at least some of the plurality of electrodes of the touch sensor; par 0257 a magnitude of the detected signal is proportional to an area of the electrode).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application Publication 20210191575 A1, hereinafter “Kim”) in view of Kurasawa et al. (U.S. Patent Application Publication 20150170610 A1, hereinafter “Kurasawa”).

Regarding Claim 13, Kim teaches a light emitting display apparatus (par 0126 Fig 4A OLED panel 200A) comprising: 
a substrate (par 0125 Fig 4A cover window glass 100); 
a plurality of unit pixels including at least three pixels and disposed on the substrate (par 0125 Fig 4B R,G,B pixels make up one of the OLED’s unit pixels, which may form images par 0509); 
first, second and third touch electrodes disposed on the substrate (par 0125 Fig 4A touch sensor 10 electrodes TX1 to TXm on [as defined by Applicant’s specification par 0020] cover window glass 100); 
first and second touch lines disposed on the substrate (par 0125, par 0278 Fig 4A, touch sensor 10 touch lines associated with electrodes TX1 to TXm, RX0 to RXn are coplanar to the electrodes [par 0278 Fig 22] and are provided on [as defined by Applicant’s specification par 0020] cover window glass 100); 
a cover layer covering the first, second and third touch electrodes and the first and second touch lines (par 0125 Fig 4A cover layer comprising OCA covering touch sensor layer 10); 
a light emitting driving layer disposed on the cover layer (par 0125 Fig 4A TFT layer is on [as defined by Applicant’s specification par 0020] cover layer OCA); and 
a touch driver connected with the first and second touch lines (par 0109 Fig 1A drive unit 12) and determining a touch on the first, second and third touch electrodes by using a size of a touch signal transmitted through the first and second touch lines (Abstract a touch signal detection unit configured to detect a touch-position-related signal related to a touch position of an object inputted to the touch surface from at least some of the plurality of electrodes of the touch sensor; par 0257 a magnitude of the detected signal is proportional to an area of the electrode), 
wherein at least two of the first, second and third touch electrodes are connected to one of the first (at least par 0475 Fig 45B RX1 in the column B4 corresponding to TX1 in the column A2 and RX1 in the column B4 corresponding to TX3 in the column A2 may be connected with one trace) and second touch lines, and 
wherein the second touch electrode has an area greater than the first touch electrode (par 0475 Fig 45B RX1 in the column B4 corresponding to TX1 in the column A2 and RX1 in the column B4 corresponding to TX3 in the column A2 may be connected with one trace; the two RX1 electrodes have differing areas).
However, Kim appears not to expressly teach the third touch electrode has an area greater than the second touch electrode. 
In a similar application Kurasawa teaches wherein at least two of the first, second and third touch electrodes are connected to one of the first (at least par 0159 Fig 20 electrodes first A71, second A51, and third A31 may be connected with one touch line) and second touch lines, and 
wherein the second touch electrode has an area greater than the first touch electrode (par 0159 Fig 20 second electrode A51 has an area greater than first electrode A71), and 
the third touch electrode has an area greater than the second touch electrode (par 0159 Fig 20 third electrode A31 has an area greater than second electrode A51).
Kim and Kurasawa are analogous art as they each pertain to display apparatus with touch sensing electrodes. It would have been obvious to a person of ordinary skill in the art to modify the display apparatus of Kim with the inclusion of the varying area, connected electrodes of Kurasawa. The motivation would have been in order to provide the number of traces may be reduced in comparison with the structure in which all of the plurality of driving electrodes corresponding to one touch signal detection electrode are connected by using different traces (Kim par 0190).

Allowable Subject Matter
Claims 2-11, 14-17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten
to overcome the claim objection of section 1 above, and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 2:
	While closest prior art Kim (20210191575 A1) teaches portions of the limitations of Claim 2, the prior art of record fails to teach or fairly suggest the particular limitations of Claim 2, namely "each of the touch electrodes includes touch electrode lines provided on the substrate, and areas of the touch electrode lines provided in each of the at least two touch electrodes connected to one touch line are different from each other" in combination with all other limitations of the claim and of claims on which the claim depends.

Claim 3:
While closest prior art Kim (20210191575 A1) teaches portions of the limitations of Claim 3, the prior art of record fails to teach or fairly suggest the particular limitations of Claim 3, namely "each of the touch electrodes includes: a first touch electrode line provided on the substrate to overlap with a first bank area provided along the first direction among bank areas between the pixels; and a second touch electrode line provided on the substrate to overlap with a second bank area provided along a second direction different from the first direction among the bank areas between the pixels, and 
wherein the first touch electrode line and the second touch electrode line are connected to each other" in combination with all other limitations of the claim and of claims on which the claim depends.

Claims 4-7 would be allowable dependent on the allowability of Claim 3.

Claim 8:
While closest prior art Kim (20210191575 A1) teaches portions of the limitations of Claim 8, the prior art of record fails to teach or fairly suggest the particular limitations of Claim 8, namely "the touch electrodes having a same area as that of a first touch electrode of at least two touch electrodes include a first touch group and the touch electrodes having a same area as that of a second touch electrode of at least two touch electrodes include a second touch group and are separated from each other along the first direction of the substrate" in combination with all other limitations of the claim and of claims on which the claim depends.

Claim 9:
While closest prior art Kim (20210191575 A1) teaches portions of the limitations of Claim 9, the prior art of record fails to teach or fairly suggest the particular limitations of Claim 9, namely "wherein touch electrodes having a same area as that of a first touch electrode of the at least two touch electrodes and touch electrodes having a same area as that of a second touch electrode of the at least two touch electrodes are alternately provided along the first direction of the substrate" in combination with all other limitations of the claim and of claims on which the claim depends.

Claim 10:
While closest prior art Kim (20210191575 A1) teaches portions of the limitations of Claim 10, the prior art of record fails to teach or fairly suggest the particular limitations of Claim 10, namely "each of the touch lines includes: a main touch line provided along the first direction of the substrate; and an auxiliary touch line provided along a second direction different from the first direction and connected with the main touch line, and at least two touch electrodes having their respective areas different from each other are provided along the auxiliary touch line and are connected to the auxiliary touch line" in combination with all other limitations of the claim and of claims on which the claim depends.

Claim 11 would be allowable dependent on the allowability of Claim 10.

Claim 14:
While closest prior art Kim (20210191575 A1) and Kurasawa (20150170610 A1) teach portions of the limitations of Claim 14, the prior art of record fails to teach or fairly suggest the particular limitations of Claim 14, namely "wherein the first touch electrode includes first and second touch electrode lines, the second touch electrode includes first, second and third touch electrode lines and the third touch electrode includes first, second, third and fourth touch electrode lines" in combination with all other limitations of the claim and of claims on which the claim depends.

Claims 17-19 would be allowable dependent on the allowability of Claim 14.

Claim 15:
While closest prior art Kim (20210191575 A1) and Kurasawa (20150170610 A1) teach portions of the limitations of Claim 15, the prior art of record fails to teach or fairly suggest the particular limitations of Claim 15, namely "each of the first and second touch lines includes: a main touch line disposed along the first direction of the substrate; and an auxiliary touch line provided along a second direction different from the first direction and connected with the main touch line, and at least two of first, second and third touch electrodes having their areas different from one another and connected to the auxiliary touch line" in combination with all other limitations of the claim and of claims on which the claim depends.

Claim 16:
While closest prior art Kim (20210191575 A1) and Kurasawa (20150170610 A1) teach portions of the limitations of Claim 16, the prior art of record fails to teach or fairly suggest the particular limitations of Claim 16, namely "wherein the at least two of the first, second and third touch electrodes having areas different from those of at least two touch electrodes connected to the auxiliary touch line are provided in another auxiliary touch line adjacent to the auxiliary touch line, and the another auxiliary touch line is connected to the main touch line" in combination with all other limitations of the claim and of claims on which the claim depends.

Claim 20:
While closest prior art Kim (20210191575 A1) and Kurasawa (20150170610 A1) teach portions of the limitations of Claim 20, the prior art of record fails to teach or fairly suggest the particular limitations of Claim 20, namely " wherein the first touch electrode line overlaps with a sensing line disposed in the plurality of unit pixels " in combination with all other limitations of the claim and of claims on which the claim depends.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624